Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered September 13,1993, upon a verdict convicting defendant of the crimes of promoting prison contraband in the first degree and assault in the second degree.
Defendant was convicted after trial of the crimes of promoting prison contraband in the first degree and assault in the second degree and sentenced to concurrent terms of imprisonment of 31/2 to 7 years. Defendant contends on this appeal that his sentence should be reduced in the interest of justice.
*716The crimes which are the subject of this appeal were committed while defendant was in prison serving a sentence for convictions of rape, sodomy and robbery. Further, defendant has an extensive history of disciplinary problems while incarcerated culminating in the present offenses, during which he hit and stabbed correction officers. Given these circumstances, we find no basis to disturb the sentence imposed by County Court.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.